               Case 21-10457-LSS            Doc 399        Filed 07/20/21         Page 1 of 2




                     3IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    MOBITV, INC., et al.,1                                    Case No. 21-10457 (LSS)
                                                              Jointly Administered
                           Debtors.
                                                              Related to D.I. 361



           CERTIFICATE OF NO OBJECTION REGARDING SECOND
     MONTHLY FEE APPLICATION OF PRICEWATERHOUSECOOPERS LLP
     FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS
          FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
              UNSECURED CREDITORS FOR THE PERIOD OF
                   MAY 1, 2021 THROUGH MAY 31, 2021

             The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the Second Monthly Fee Application of

PricewaterhouseCoopers LLP (“PwC”) for Services Rendered and Reimbursement of

Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for the

Period May 1, 2021 through May 31, 2021 (the “Application”) [D.I. 361], filed on June 28,

2021. The undersigned further certifies that he has reviewed the Court’s docket in this case

and no answer, objection or other responsive pleading to the Application appears thereon.

Objections to the Application were required to be filed and served no later than July 19,

2021 at 4:00 p.m. ET.

             Pursuant to this Court’s Order (I) Establishing Procedures for Compensation and

Reimbursement of Expenses of Professionals and (II) Granting Related Relief, entered




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address
is 1900 Powell Street, 9th Floor, Emeryville, CA 94608.

123928373.1
              Case 21-10457-LSS            Doc 399       Filed 07/20/21        Page 2 of 2




April 26, 2021 (the “Interim Compensation Order”)2 [D.I. 207], the Debtors are authorized

and directed to pay PwC $69,952.80 (which represents 80% of the fees for the period of

May 1, 2021 through May 31, 2021) (no expense reimbursement requested) upon the filing

of this certification and without the need of a court order.

Dated: July 20, 2021                                           FOX ROTHSCHILD LLP

                                                               /s/ Seth A. Niederman
                                                               Seth A. Niederman (DE No. 4588)
                                                               919 North Market Street, Suite 300
                                                               Wilmington, DE 19899-2323
                                                               Telephone: (302) 654-7444
                                                               Facsimile: (302) 656-8920
                                                                       -and-
                                                               Michael A. Sweet
                                                               345 California Street, Suite 2200
                                                               San Francisco, California 94104
                                                               Telephone:      (415) 364-5540
                                                               Facsimile:      (415) 391-4436
                                                                       -and-
                                                               Gordon E. Gouveia
                                                               321 North Clark Street, Suite 1600
                                                               Chicago, IL 60654
                                                               Telephone: (312) 980-3816
                                                               Facsimile: (312) 517-9201

                                                               Counsel to the Official Committee of
                                                               Unsecured Creditors




2
 Capitalized terms used herein but not capitalized shall have the meaning(s) ascribed to them in the Interim
Compensation Order.

                                                     2
123928373.1
